 1    Benjamin Ellison, WSBA #48315             HONORABLE FREDERICK CORBIT
 2    Daniel J. Bugbee, WSBA #42412
      Dominique R. Scalia, WSBA #47313
 3    DBS Law
 4    155 NE 100th St., Suite 205
      Seattle, WA 98125
 5    Telephone: (206) 489-3802
 6    Facsimile: (206) 973-8737
      Proposed Attorneys for Official Unsecured
 7    Creditors’ Committee
 8

 9
                       UNITED STATES BANKRUPTCY COURT
10                     EASTERN DISTRICT OF WASHINGTON
11

12    In Re:                                      Case No. 18-03197-11
13
      GIGA WATT INC.                              Chapter 11
14
                        Debtor in Possession      NOTICE OF MOTION TO
15
                                                  APPOINT CHAPTER 11
16                                                TRUSTEE AND MOTION TO
17
                                                  SHORTEN TIME

18         TO: Giga Watt, Inc., Debtor in Possession (“Debtor”)
19         AND TO: All Parties to the Master Mailing List
20
           PLEASE TAKE NOTICE that the Official Unsecured Creditors’
21

22   Committee (the “Committee”), a party in interest in these proceedings, has filed a
23
     motion to appoint a chapter 11 trustee in this proceeding (the “Motion).
24
           PLEASE TAKE FURTHER NOTICE that the Committee has filed a
25

26   motion to shorten time to have the Motion heard on January 17, 2019 at 1pm.

      NOTICE OF MOTION TO APPOINT CHAPTER
      11 TRUSTEE - 1


     18-03197-FPC11    Doc 108   Filed 01/15/19   Entered 01/15/19 17:27:19     Pg 1 of 2
 1   THE MOTION IS REQUESTED TO BE SET FOR HEARING AS FOLLOWS:
 2
           JUDGE: The Honorable Frederick P. Corbit
 3

 4         HEARING DATE: Requested for January 17, 2019 at 1:00 p.m.

 5         RESPONSE DATE: Requested for January 17, 2019 at 1:00 p.m.
 6
           LOCATION: 904 West Riverside Ave. Ste. 304 Spokane, WA 99201
 7

 8   Anyone wishing to object to the Motion must respond on or before the date set by
 9   this Court. Objections shall be served upon the Clerk of the Bankruptcy Court at
10
     PO Box 2164, Spokane, WA 99210-2164 and upon counsel for Committee at DBS
11

12   Law at 155 NE 100th St., Suite 205, Seattle, WA 98125. IF NO RESPONSE IS
13   FILED BY THE RESPONSE DATE, the Court may, in its discretion, grant the
14
     Application WITHOUT FURTHER NOTICE.
15

16
           DATED this 15th day of January, 2019.
17
                                    DBS | Law
18

19                                  /s/ Daniel J. Bugbee      __________
                                    Ben Ellison, WSBA # 48315
20                                  Daniel J. Bugbee, WSBA #42412
                                    Dominique R. Scalia, WSBA #47313
21                                  Attorneys for Official Unsecured Creditors
                                    Committee
22

23

24

25

26

      NOTICE OF MOTION TO APPOINT CHAPTER
      11 TRUSTEE - 2


     18-03197-FPC11   Doc 108   Filed 01/15/19   Entered 01/15/19 17:27:19   Pg 2 of 2
